Exhibit 10.8

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on February 7, 2019
(the “Effective Date”), between Covetrus, Inc., a Delaware corporation (the
“Company”) and Benjamin Shaw (the “Executive” and collectively with the Company,
the “Parties”). All references herein to the Company shall include the Company’s
subsidiaries, where applicable.

WHEREAS, the Parties desire to enter into this Agreement to reflect the
Executive’s position and role in the Company’s business and to provide for the
Executive’s employment by the Company with respect to certain of the Company’s
subsidiaries, upon the terms and conditions set forth herein;

WHEREAS, the Executive has agreed to certain confidentiality, non-competition
and non-solicitation covenants contained hereunder, in consideration of the
benefits provided to the Executive under this Agreement; and

WHEREAS, this Agreement replaces and supersedes all previous employment
agreements between the Executive and the Company (and any predecessor thereto).

NOW, THEREFORE, in consideration of the premises and of the mutual promises and
covenants contained herein, the Company and the Executive, intending to be
legally bound, hereby agree as follows:

1. Employment.

(a) Term. This Agreement shall commence on the Effective Date and shall continue
until the third anniversary of the Effective Date, unless sooner terminated
pursuant to the terms of this Agreement (the “Term”). The Term shall be
automatically extended and renewed for a period of one (1) year from the end of
the Term (the “Renewal Date”) unless either the Company or the Executive gives
written notice of non-renewal to the other Party at least ninety (90) days prior
to the end of the Term, in which event this Agreement shall terminate at the end
of the Term. Subject to the termination provisions contained herein, if this
Agreement is renewed on the Renewal Date for an additional one (1) year period,
it will automatically be renewed on the anniversary of the Renewal Date and each
subsequent year thereafter (the “Annual Renewal Date”) for a period of one
(1) year, unless either Party gives written notice of non-renewal to the other
at least ninety (90) days prior to any Annual Renewal Date, in which case the
Agreement will terminate on the Annual Renewal Date immediately following such
notice.

 



--------------------------------------------------------------------------------

(b) Duties. During the Term, the Executive shall be employed by the Company as
its Chief Executive Officer and shall serve the Company faithfully and to the
best of the Executive’s ability. The Executive shall devote the Executive’s full
business time, attention, skill and efforts to the performance of the duties
required by or appropriate for the Executive’s position with the Company. The
Executive shall report to the Board of Directors of the Company (the “Board”)
and shall perform such duties commensurate with the Executive’s office as
contained in the bylaws of the Company or as the Executive shall reasonably be
directed by the Board. The Executive shall perform such services at the
Company’s headquarters and the Executive shall engage in such reasonable
business travel as may be required to perform the Executive’s duties.

(c) Best Efforts. Except for vacation, absences due to temporary illness and
absences resulting from Disability (as hereinafter defined), the Executive shall
devote the Executive’s business time, attention and energies on a full-time
basis to the performance of the duties and responsibilities referred to in
subsection (b) above. The Executive shall not during the Term be engaged in any
other business activity which, in the reasonable judgment of the Company, would
conflict with the ability of the Executive to perform the Executive’s duties
under this Agreement, whether or not such activity is pursued for gain, profit
or other pecuniary advantage. Nothing in this Section shall prevent Executive
from engaging in additional activities in connection with personal investments
and community affairs, including serving on corporate, civic, or charitable
boards, subject to the approval by the Company, that are not materially
inconsistent with Executive’s duties under this Agreement.

2. Base Salary. During the Term, the Company shall pay to the Executive a base
salary of $835,000 annually, which shall be subject to review and, at the option
of the Compensation Committee of the Board of the Company (the “Compensation
Committee”), subject to increase (such salary, as the same may be increased from
time to time as aforesaid, being referred to herein as the “Base Salary”). The
Base Salary shall be reviewed on an annual basis for increases in accordance
with the review process for senior level executives of the Company. The Base
Salary shall be payable in accordance with the Company’s normal payroll
practices. Solely for so long as Executive is the Chief Executive Officer of the
Company, Executive hereby waives any and all rights to receive compensation,
including incentive equity consideration, to which Executive may be entitled in
his capacity as a member of the Board.

3. Incentive Compensation

(a) Annual Incentive Compensation. The Executive shall be entitled to
participate in an annual bonus program established by the Company with a target
annual bonus amount, which for the 2019 fiscal year of the Company shall be
equal to 100% of the Executive’s Base Salary, and for each subsequent fiscal
year of the Term shall be determined by the Compensation Committee, subject in
all respects to achievement of performance goals to be established by the
Company (the “Annual Bonus”). Any bonus earned by the Executive shall be paid
after the end of the fiscal year to which it relates, at the same time and under
the same terms and conditions as other executives of the Company; provided that
the Executive remains employed by the Company on the date the bonus is paid
(other than due to non-renewal or termination by the Company without Cause or by
the Executive for Good Reason) and in no event shall the Executive’s bonus be
paid later than March 15 of the fiscal year following the fiscal year for which
it was earned.

 

2



--------------------------------------------------------------------------------

(b) Long-Term Incentive Compensation. The Executive shall be eligible to
participate in all equity compensation plans and programs in place at the
Company and shall receive such grants as may be provided from time to time by
the Company to its officers. For the 2019 fiscal year, the Executive’s target
long-term incentive compensation shall be granted as soon as commercially
practicable following the Effective Date, but no later than March 31, 2019 and
shall be equal to $3,500,000 (“Target LTI”) and shall include a mix of fifty
percent (50%) performance-based stock options and fifty percent (50%) full value
awards subject to ratable time-based vesting over four years. The performance
targets for fiscal year 2019 shall be established by the Compensation Committee
in consultation with the Chief Executive Officer. The Executive’s Target LTI and
the mix of equity grants shall be subject to change each subsequent fiscal year
of the Term as determined in the sole discretion of the Compensation Committee.
Any equity awards made by the Company to the Executive shall be subject to the
terms and conditions set forth in the Company’s equity compensation plan and
form of grant agreement, as may be amended from time to time.

4. Benefits. During the Term, the Executive shall be eligible to participate in
certain retirement and welfare benefit plans and programs made available to the
Company’s executives as a group, as such retirement and welfare plans may be in
effect from time to time and subject to the eligibility requirements of such
plans. Nothing in this Agreement or otherwise shall prevent the Company from
amending or terminating any incentive, equity compensation, retirement, welfare
or other employee benefit plans, programs, policies or perquisites from time to
time as the Company deems appropriate.

5. Vacation. During the Term, in addition to all holidays observed by the
Company (currently ten (10) days), the Executive shall be entitled twenty-one
(21) days of annual paid time off, which shall accrue and may be used in
accordance with the Company’s vacation, holiday, and other
pay-for-time-not-worked policies.

6. Reimbursement of Expenses. During the Term, the Company shall reimburse the
Executive, in accordance with the policies and practices of the Company in
effect from time to time, for all reasonable and necessary traveling expenses
and other disbursements incurred by the Executive for or on behalf of the
Company in connection with the performance of the Executive’s duties hereunder
upon presentation by the Executive to the Company of appropriate documentation
therefore.

7. Termination Without Cause; Resignation for Good Reason. If the Executive’s
employment is terminated by the Company without Cause (as defined below) or by
the Executive for Good Reason (as defined below), the provisions of this
Section 7 shall apply.

(a) The Company may terminate the Executive’s employment with the Company at any
time without Cause upon not less than thirty (30) days’ prior written notice to
the Executive and the Executive may resign for Good Reason (as defined below).

(b) Unless the Executive complies with the provisions of Section 7(c) below,
upon termination under Section 7(a) above, no other payments or benefits shall
be due under this Agreement to the Executive, but the Executive shall be
entitled to any amounts earned, accrued and owing, but not yet paid under
Section 2 and any benefits accrued and due in accordance with the terms of any
applicable benefit plans and programs of the Company (the “Accrued
Obligations”).

 

3



--------------------------------------------------------------------------------

(c) Notwithstanding the provisions of Section 7(b), upon termination under
Section 7(a) above, if the Executive executes and does not revoke a written
release of any and all claims against the Company or its affiliates, with
respect to all matters arising out of the Executive’s employment with the
Company, in such form as provided by the Company in its sole discretion (the
“Release”), and so long as the Executive continues to comply with the provisions
of Section 14 below and Exhibit A and Exhibit B, in addition to the Accrued
Obligations, the Executive shall be entitled to receive the following:

(i) Continuation of the Executive’s Base Salary for twenty-four (24) months (the
“Severance Term”), at the rate in effect for the year in which the Executive’s
date of termination occurs, which amount shall be paid in regular payroll
installments over the applicable period following the Executive’s termination
date; and

(ii) A prorated Annual Bonus for the year in which the Executive’s termination
of employment occurs, which shall be determined by multiplying the Executive’s
Target Incentive Bonus by a fraction, the numerator of which is the number of
days during which the Executive was employed by the Company in the year in which
the termination date occurs and the denominator of which is 365. The prorated
Annual Bonus, if any, shall be paid at the same time as bonuses are paid to
other employees of the Company, but not later than March 15 of the fiscal year
following the fiscal year for which it was earned.

(iii) If the Executive timely and properly elects health continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), then
continued health (including hospitalization, medical, dental, vision etc.)
insurance coverage substantially similar in all material respects as the
coverage provided to the Company’s then other active senior executives for the
eighteen (18) month period following the Executive’s termination of employment;
provided that the Executive shall pay an amount equal to the amount active
employees pay for such coverage as of the date of the Executive’s termination
(the “Monthly COBRA Costs”) and the period of COBRA health care continuation
coverage provided under section 4980B of the Internal Revenue Code, as amended
and the regulations and guidance promulgated thereunder (the “Code”) shall run
concurrently with the period; provided further that, notwithstanding the
foregoing, the amount of any benefits provided by this subsection (c)(iii) shall
be reduced or eliminated to the extent the Executive becomes entitled to
duplicative benefits by virtue of the Executive’s subsequent or other
employment; and provided further that, notwithstanding the foregoing, if the
Company’s making payments under this Section 7(c)(iii) would violate any
nondiscrimination rules applicable to the Company’s group health plan under
which such coverage is made available, or result in the imposition of penalties
under the Code or the Affordable Care Act, or be impermissible under applicable
law, the Parties agree to reform this Section 7(c)(iii) in a manner as is
necessary to comply with such requirements and avoid such penalties.

8. Voluntary Termination. The Executive may voluntarily terminate the
Executive’s employment for any reason upon thirty (30) days’ prior written
notice. In such event, after the effective date of such termination, no payments
shall be due under this Agreement, except that the Executive shall be entitled
to the Accrued Obligations.

 

4



--------------------------------------------------------------------------------

9. Death; Disability. If the Executive’s employment is terminated by the Company
by reason of death or, subject to the requirements of applicable law, Disability
(as defined below), upon the Executive’s date of termination or death, no
payments shall be due under this Agreement, except that the Executive (or in the
event of the Executive’s death, the Executive’s executor, legal representative,
administrator or designated beneficiary, as applicable), shall be entitled to
the Accrued Obligations.

10. Cause. The Company may terminate the Executive’s employment at any time for
Cause upon written notice to the Executive, in which event all payments under
this Agreement shall cease, except for the Accrued Obligations.

11. Change of Control.

(a) Termination without Cause or Resignation for Good Reason in connection with
a Change of Control. Notwithstanding anything to the contrary herein, if there
is both a Change of Control and the Executive’s employment is terminated by the
Company without Cause or by the Executive for Good Reason during the period
commencing on the date that is two months prior to (or the earlier date of
execution of a definitive agreement with respect to such Change of Control) and
ending twelve (12) months following such Change of Control (a “CIC
Termination”), then, in addition to the Accrued Obligations, the Executive shall
be entitled to receive the following:

(i) Severance benefits in an amount equal to two times (2x) the sum of the
Executive’s Base Salary plus the Executive’s Target Incentive Bonus in effect
immediately prior to the Executive’s termination date, which amount shall be
paid in regular payroll installments over the applicable twenty-four (24) month
period following the Executive’s termination date;

(ii) COBRA continuation benefits as set forth in Section 7(c)(iii); and

(iii) All outstanding equity grants held by the Executive immediately prior to
the CIC Termination which vest based upon the Executive’s continued service over
time shall accelerate, become fully vested and/or exercisable, as the case may
be, as of the later of (A) the date of the CIC Termination and (B) the
consummation of a Change of Control (the later of (A) or (B) the “CIC Vesting
Event”). All outstanding equity grants held by the Executive immediately prior
to the CIC Termination which vest based upon attainment of performance criteria
shall accelerate, become vested and/or exercisable, as the case may be, as of
the date of the CIC Vesting Event at the greater of (x) the target level of
performance and (y) the actual level of performance through the CIC Vesting
Event.

The foregoing severance benefits shall be subject to the Executive’s execution
and non-revocation of the Release and the Executive’s continued compliance with
the provisions of Section 14 below, and Exhibit A and Exhibit B attached hereto,
as applicable.

 

5



--------------------------------------------------------------------------------

(iv) Application of Section 280G. If any of the payments or benefits received or
to be received by the Executive (including, without limitation, any payment or
benefits received in connection with a Change of Control or the Executive’s
termination of employment, whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement, or otherwise) (all such payments
collectively referred to herein as the “280G Payment”) constitute “parachute
payments” within the meaning of Code Section 280G and will be subject to the
excise tax imposed under Code Section 4999 (the “Excise Tax”), then the 280G
Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (i) the largest portion of the 280G Payment that would result in no
portion of the 280G Payment being subject to the Excise Tax, or (ii) the largest
portion of the 280G Payment, up to and including the total 280G Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes and the Excise Tax (all computed at the
highest applicable marginal rate), results in the Executive’s receipt, on an
after-tax basis, of the greater amount of the 280G Payment, notwithstanding that
all or some portion of the 280G Payment may be subject to the Excise Tax. In
making the determination described above, the Company, in its sole and absolute
discretion, shall make a reasonable determination of the value to be assigned to
any restrictive covenants in effect for the Executive, and the amount of the
280G Payment shall be reduced by the value of those restrictive covenants to the
extent consistent with Code Section 280G. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the 280G Payment equals
the Reduced Amount, the amounts payable or benefits to be provided to the
Executive shall be reduced such that the economic loss to the Executive as a
result of the “parachute payment” elimination is minimized. In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Code Section 409A and where two economically equivalent amounts
are subject to reduction but payable at different times, such amounts shall be
reduced on a pro rata basis but not below zero. All determinations to be made
under this Section 11 shall be made by an independent accounting firm,
consulting firm or other independent service provider selected by the Company
immediately prior to the Change of Control (the “Firm”), which shall provide its
determinations and any supporting calculations both to the Company and the
Executive within ten (10) days of the Change of Control. Any such determination
by the Firm shall be binding upon the Company and the Executive. All of the fees
and expenses of the Firm in performing the determinations referred to in this
Section 11 shall be borne solely by the Company.

12. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” shall mean any of the
following grounds for termination of the Executive’s employment listed: (i) the
Executive’s knowing and material dishonesty or fraud committed in connection
with the Executive’s employment; (ii) theft, misappropriation or embezzlement by
the Executive of the Company’s funds and/or property; (iii) the Executive
repeatedly negligently performing or repeatedly negligently failing to perform,
or willfully refusing to perform, the Executive’s duties to the Company (other
than a failure resulting from Executive’s incapacity due to physical or mental
illness); (iv) the Executive’s conviction of or a plea of guilty or nolo
contendere to any felony, a crime involving fraud or misrepresentation, or any
other crime (whether or not connected with his employment) the effect of which
is likely to adversely affect the Company or its affiliates; (v) a material
breach by the Executive of any of the provisions or covenants set forth in this
Agreement; or (vi) a material breach by the Executive of the Company’s Code of
Conduct. Prior to any

 

6



--------------------------------------------------------------------------------

termination for Cause pursuant to each such event listed in (i), (iii), (v) or
(vi) above, to the extent such event(s) is capable of being cured by the
Executive, the Company shall give the Executive written notice thereof
describing in reasonable detail the circumstances constituting Cause and the
Executive shall have the opportunity to remedy same within thirty (30) days
after receiving written notice.

(b) Change of Control. For purposes of this Agreement, a “Change of Control”
shall have the same meaning ascribed to such term under the Company’s 2019
Omnibus Incentive Compensation Plan, as in effect on the date hereof and as may
be amended from time to time, or such successor plan.

(c) Disability. For purposes of this Agreement, “Disability” shall mean the
Executive has been unable to perform the essential functions of the Executive’s
position with the Company by reason of physical or mental incapacity for a
period of six consecutive months, subject to any obligations or limitations
imposed by federal, state or local laws, including any duty to accommodate
Executive under the federal Americans with Disabilities Act.

(d) Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
occurrence of one or more of the following, without the Executive’s consent:
(i) material diminution of the Executive’s authority, duties or
responsibilities; (ii) a material change in the geographic location at which
Executive must perform the Executive’s services under this Agreement (which, for
purposes of this Agreement, means relocation of the offices of the Company at
which the Executive is principally employed to a location more than fifty
(50) miles from the location of such offices immediately prior to the
relocation); (iii) a material diminution in the Executive’s Base Salary;
(iv) non-renewal of this Agreement; or (v) any action or inaction that
constitutes a material breach by the Company of a material provision of this
Agreement. The Executive must provide written notice of termination for Good
Reason to the Company within thirty (30) days after the event constituting Good
Reason first occurs, which notice shall state such Good Reason in reasonable
detail. The Company shall have a period of thirty (30) days in which it may
correct the act or failure to act that constitutes the grounds for Good Reason
as set forth in the Executive’s notice of termination. If the Company does not
correct the act or failure to act, the Executive must terminate the Executive’s
employment for Good Reason within sixty (60) days after the end of the cure
period, in order for the termination to be considered a Good Reason termination.

(e) Target Incentive Bonus. For purposes of this Agreement, “Target Incentive
Bonus” shall mean the Executive’s target annual incentive bonus amount (measured
at the target level, identified “goal” target or other similar target, without
taking into account any incentive override for above goal performance, or any
project-specific or other non-standard incentives) as in effect under the
Company’s applicable annual incentive plan for the year of termination. In the
event that the Company has notified the Executive in writing that the Executive
will be eligible for a Target Incentive Bonus for the year of termination, but a
plan has not yet been put into effect, the Target Incentive Bonus shall be the
prior year’s target annual incentive bonus amount.

 

7



--------------------------------------------------------------------------------

13. Representations, Warranties and Covenants of the Executive.

(a) Restrictions. The Executive represents and warrants to the Company that:

(i) There are no restrictions, agreements or understandings whatsoever to which
the Executive is a party which would prevent or make unlawful the Executive’s
execution of this Agreement or the Executive’s employment hereunder, which is or
would be inconsistent or in conflict with this Agreement or the Executive’s
employment hereunder, or would prevent, limit or impair in any way the
performance by the Executive of the obligations hereunder; and

(ii) The Executive has disclosed to the Company all restraints, confidentiality
commitments, and other employment restrictions that the Executive has with any
other employer, person or entity.

(b) Obligations to Former Employers. The Executive covenants that in connection
with the Executive’s provision of services to the Company, the Executive shall
not breach any obligation (legal, statutory, contractual, or otherwise) to any
former employer or other person, including, but not limited to, obligations
relating to confidentiality and proprietary rights.

(c) Obligations Upon Termination. Upon and after the Executive’s termination or
cessation of employment with the Company and until such time as no obligations
of the Executive to the Company hereunder exist, the Executive shall (i) provide
a complete copy of this Agreement to any person, entity or association which the
Executive proposes to be employed, affiliated, engaged, associated or to
establish any business or remunerative relationship prior to the commencement of
any such relationship and (ii) shall notify the Company of the name and address
of any such person, entity or association prior to the commencement of such
relationship.

14. Restrictive Covenant Agreements. The Executive agrees to be bound by the
Invention and Non-Disclosure Agreement attached hereto as Exhibit A and the
Non-Competition and Non-Solicitation Agreement attached hereto as Exhibit B
(Exhibit A and Exhibit B together referred to as the “Restrictive Covenant
Agreements”), each of which are incorporated by reference herein. The provisions
of the Restrictive Covenant Agreements shall survive the term of this Agreement
pursuant to the terms set forth in Exhibit A or Exhibit B, as applicable.

15. Miscellaneous Provisions.

(a) Entire Agreement; Amendments.

(i) This Agreement and the other agreements referred to herein contain the
entire agreement between the Parties hereto and supersede any and all prior
agreements and understandings concerning the Executive’s employment by the
Company.

(ii) This Agreement shall not be altered or otherwise amended, except pursuant
to an instrument in writing signed by each of the Parties hereto

 

8



--------------------------------------------------------------------------------

(b) Descriptive Headings. Descriptive headings are for convenience only and
shall not control or affect the meaning or construction of any provisions of
this Agreement. When the context admits or requires, words used in the masculine
gender shall be construed to include the feminine, the plural shall include the
singular, and the singular shall include the plural.

(c) Notices. All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed to be sufficient if delivered
personally, telecopied, sent by nationally-recognized, overnight courier or
mailed by registered or certified mail (return receipt requested), postage
prepaid, to the Parties at the following addresses (or at such other address for
a party as shall be specified by like notice):

 

  (i)

if to the Company, to:

 

      

7 Custom House Street, Suite 2

      

Portland, ME 04101

      

Attention: General Counsel

 

      

with a copy to:

 

      

Morgan, Lewis & Bockius LLP

      

One Federal Street

      

Boston, MA 02110-1726

      

Attention: Mark Stein

      

Facsimile No.: (617) 341-7701

 

  (ii)

if to the Executive, to the address in the Company’s personnel records.

All such notices and other communications shall be deemed to have been delivered
and received (A) in the case of personal delivery, on the date of such delivery,
(B) in the case of delivery by telecopy, on the date of such delivery, (C) in
the case of delivery by nationally-recognized, overnight courier, on the
Business Day following dispatch, and (D) in the case of mailing, on the third
Business Day following such mailing. As used herein, “Business Day” shall mean
any day that is not a Saturday, Sunday or a day on which banking institutions in
the state of Maine are not required to be open.

(d) Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart shall be deemed to be an original instrument, but all
such counterparts together shall constitute but one agreement. This Agreement
may be executed and delivered by facsimile.

(e) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the state of Delaware applicable to
contracts made and performed wholly therein without regard to rules governing
conflicts of law.

(f) Non-Exclusivity of Rights; Resignation from Boards; Clawback.

(i) Nothing in this Agreement shall prevent or limit the Executive’s continuing
or future participation in or rights under any benefit, bonus, incentive or
other plan or program provided by the Company and for which the Executive may
qualify; provided, however, that if the Executive becomes entitled to and
receives the severance payments described in Sections 7 or 11 of this Agreement,
the Executive hereby waives the Executive’s right to receive payments under any
severance plan or similar program applicable to employees of the Company.

 

9



--------------------------------------------------------------------------------

(ii) If the Executive’s employment with the Company terminates for any reason,
the Executive shall immediately resign from all boards of directors of any
affiliates of the Company and any other entities for which the Executive serves
as a representative of the Company and any committees thereof, but not, for the
avoidance of doubt, from the Board or any committees thereof.

(iii) The Executive agrees that the Executive will be subject to any
compensation clawback, recoupment and anti-hedging policies that may be
applicable to the Executive as an executive of the Company, as in effect from
time to time and as approved by the Board or a duly authorized committee
thereof.

(g) Benefits of Agreement; Assignment. All of the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective heirs, executors, administrators, legal representatives,
successors and assigns of the Parties hereto, except that the duties and
responsibilities of the Executive under this Agreement are of a personal nature
and shall not be assignable or delegable in whole or in part by the Executive.
The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, within fifteen
(15) days of such succession, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform if no such succession had taken place and the Executive
acknowledges that in such event the obligations of the Executive hereunder,
including but not limited to those under Sections 13 or 14, will continue to
apply in favor of the successor.

(h) Waiver of Breach. No delay or omission by a party in exercising any right,
remedy or power under this Agreement or existing at law or in equity shall be
construed as a waiver thereof, and any such right, remedy or power may be
exercised by such party from time to time and as often as may be deemed
expedient or necessary by such party in its sole discretion.

(i) Severability. In the event that any provision of this Agreement is
determined to be partially or wholly invalid, illegal or unenforceable in any
jurisdiction, then such provision shall, as to such jurisdiction, be modified or
restricted to the extent necessary to make such provision valid, binding and
enforceable, or if such provision cannot be modified or restricted, then such
provision shall, as to such jurisdiction, be deemed to be excised from this
Agreement; provided, however, that the binding effect and enforceability of the
remaining provisions of this Agreement, to the extent the economic benefits
conferred upon the Parties by virtue of this Agreement remain substantially
unimpaired, shall not be affected or impaired in any manner, and any such
invalidity, illegality or unenforceability with respect to such provisions shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

10



--------------------------------------------------------------------------------

(j) Remedies. All remedies hereunder are cumulative, are in addition to any
other remedies provided for by law and may, to the extent permitted by law, be
exercised concurrently or separately, and the exercise of any one remedy shall
not be deemed to be an election of such remedy or to preclude the exercise of
any other remedy. The Executive acknowledges that in the event of a breach of
any of the Executive’s covenants contained in Sections 13 or 14, the Company
shall be entitled to immediate relief enjoining such violations in any court or
before any judicial body having jurisdiction over such a claim.

(k) Survival. The respective rights and obligations of the Parties hereunder
shall survive the termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

(l) Jurisdiction. Each of the Parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any Maine state court or federal court of the United States of
America sitting in the state of Maine, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
related agreement or for recognition or enforcement of any judgment. Each of the
Parties hereto hereby irrevocably and unconditionally agrees that jurisdiction
and venue in such courts would be proper, and hereby waive any objection that
such courts are an improper or inconvenient forum. Each of the Parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Each of the Parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any related agreement in any Maine state or federal court. Each of the Parties
hereto irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(m) Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation. The
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement.

(n) Compliance with Section 409A of the Code.

(i) This Agreement is intended to comply with Section 409A of the Code and its
corresponding regulations, to the extent applicable. Severance benefits under
the Agreement are intended to be exempt from Section 409A of the Code under the
“short term deferral” exemption, to the maximum extent applicable, and then
under the “separation pay” exemption, to the maximum extent applicable.
Notwithstanding anything in this Agreement to the contrary, payments may only be
made under this Agreement upon an event and in a manner permitted by
Section 409A of the Code, to the extent applicable. As used in the Agreement,
the term “termination of employment” shall mean the Executive’s separation from
service with the Company within the meaning of Section 409A of the Code and the
regulations promulgated thereunder. In no event may the Executive, directly or
indirectly, designate the calendar year of a payment. For purposes of
Section 409A of the Code, each payment hereunder shall be treated as a separate
payment and the right to a series of payments shall be treated as the right to a
series of

 

11



--------------------------------------------------------------------------------

separate payments. All reimbursements and in-kind benefits provided under the
Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code. Notwithstanding any provision of this Agreement to the
contrary, in no event shall the timing of the Executive’s execution of the
Release, directly or indirectly, result in the Executive designating the
calendar year of payment, and if a payment that is subject to execution of the
Release could be made in more than one taxable year, payment shall be made in
the later taxable year.

(ii) Notwithstanding anything herein to the contrary, if, at the time of the
Executive’s termination of employment with the Company, the Company has
securities which are publicly traded on an established securities market and the
Executive is a “specified employee” (as such term is defined in section 409A of
the Code) and it is necessary to postpone the commencement of any payments or
benefits otherwise payable under this Agreement as a result of such termination
of employment to prevent any accelerated or additional tax under section 409A of
the Code, then the Company will postpone the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to the Executive) that are not otherwise
paid within the ‘short-term deferral exception’ under Treas. Reg.
§1.409A-1(b)(4), and the ‘separation pay exception’ under Treas. Reg.
§1.409A-1(b)(9)(iii), until the first payroll date that occurs after the date
that is six months following the Executive’s “separation of service” (as such
term is defined under code section 409A of the Code) with the Company. If any
payments are postponed due to such requirements, such postponed amounts will be
paid in a lump sum to the Executive on the first payroll date that occurs after
the date that is six months following Executive’s separation of service with the
Company. If the Executive dies during the postponement period prior to the
payment of postponed amount, the amounts withheld on account of section 409A of
the Code shall be paid to the personal representative of the Executive’s estate
within sixty (60) days after the date of the Executive’s death.

(o) Full Settlement. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced as a result of a mitigation duty whether or not the
Executive obtains other employment.

(p) Indemnification. The Company hereby agrees, to the maximum extent permitted
by law, to indemnify and hold the Executive harmless against any costs and
expenses, including reasonable attorneys’ fees, judgments, fines, settlements
and other amounts incurred in connection with any proceeding arising out of, by
reason of or relating to the Executive’s good faith performance of the
Executive’s duties and obligations with the Company. The Company shall also
provide the Executive with coverage as a named insured under a directors and
officers liability insurance policy maintained for the Company’s directors and
officers. This obligation to provide insurance and indemnify the Executive shall
survive expiration or termination of this Agreement with respect to proceedings
or threatened proceedings based on acts or omissions of the Executive occurring
during the Executive’s employment with the Company or with any of its
affiliates. Such obligations shall be binding upon the Company’s successors and
assigns and shall inure to the benefit of the Executive’s heirs and personal
representatives.

 

12



--------------------------------------------------------------------------------

(q) Government Agency Exception. Nothing in this Agreement is intended to
prohibit or restrict the Executive from: (i) making any disclosure of
information required by process of law; (ii) providing information to, or
testifying or otherwise assisting in any investigation or proceeding brought by,
any federal or state regulatory or law enforcement agency or legislative body,
or any self-regulatory organization; or (iii) filing, testifying, participating
in, or otherwise assisting in a proceeding relating to an alleged violation of
any federal, state, or municipal law relating to fraud or any rule or regulation
of the Securities and Exchange Commission or any self-regulatory organization.
In addition, this Agreement does not bar the Executive’s right to file an
administrative charge with the Equal Employment Opportunity Commission (“EEOC”)
and/or to participate in an investigation by the EEOC.

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first above written.

 

By:  

/s/ Christine T. Komola

Name: Christine T. Komola Title:   Chief Financial Officer EXECUTIVE By:  

/s/ Benjamin Shaw

  Benjamin Shaw

[Signature Page to Employment Agreement]